   Case 2:16-cv-00064-MHT-SRW Document 108 Filed 08/26/19 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHERMAN ANTWAN BROADHEAD,          )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:16cv64-MHT
                                   )
KENDRICK BOYD, Sgt.,               )
et al.,                            )
                                   )
     Defendants.                   )


                                ORDER

    It is ORDERED that:

    (1) This case is set for a bench trial on August

29, 2019, at 10:00 a.m., in Courtroom 2FMJ of the Frank

M. Johnson Jr. United States Courthouse Complex, One

Church Street, Montgomery, Alabama.

    (2) Those persons having custody of the plaintiff

shall produce him at the scheduled trial.

    The clerk of court is DIRECTED to provide a copy of

this order to counsel of record, the Transfer Agent for
   Case 2:16-cv-00064-MHT-SRW Document 108 Filed 08/26/19 Page 2 of 2



the ADOC, the U.S. Marshal for the Middle District of

Alabama and the Warden of Kilby Correctional Facility.

    DONE, this the 26th day of August, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
